NOT FOR PUBLICATION                            FILED
                    UNITED STATES COURT OF APPEALS                        DEC 21 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

SANDRA AGRAZ, an individual,                    No. 17-55037

                Plaintiff-Appellant,            D.C. No. 2:16-cv-07088-PA-AS

 v.
                                                MEMORANDUM*
GOLDEN EMPIRE MORTGAGE, INC.; et
al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Central District of California
                    Percy Anderson, District Judge, Presiding

                          Submitted December 18, 2017**

Before:      WALLACE, SILVERMAN, and BYBEE, Circuit Judges.

      Sandra Agraz appeals from the district court’s order dismissing her federal

claims alleging violations of the Real Estate Settlement Procedures Act

(“RESPA”) and the Truth in Lending Act (“TILA”). We have jurisdiction under

28 U.S.C. § 1291. We review de novo a dismissal on the basis of the statute of


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
limitations and under Fed. R. Civ. P. 12(b)(6). Cholla Ready Mix, Inc. v. Civish,

382 F.3d 969, 973 (9th Cir. 2004). We affirm.

      The district court properly dismissed Agraz’s RESPA claim and TILA

damages claim because these claims are barred by the applicable statutes of

limitation and Agraz failed to allege facts demonstrating that equitable tolling

should apply. See 12 U.S.C. § 2614 (RESPA claims are subject to one- and three-

year statutes of limitation); 15 U.S.C. § 1640(e) (TILA damages claims are subject

to a one-year statute of limitations); Cervantes v. Countrywide Home Loans, Inc.,

656 F.3d 1034, 1045 (9th Cir. 2011) (federal standard for equitable tolling).

      The district court properly dismissed Agraz’s TILA rescission claim because

Agraz failed to allege facts sufficient to show that she exercised the right to rescind

within three years of the consummation of her loan. See 15 U.S.C. § 1635(f)

(borrower’s right to rescind “shall expire three years after the date of

consummation of the transaction or upon the earlier sale of the property”); see also

Jesinoski v. Countrywide Home Loans, Inc., 135 S. Ct. 790, 792 (2015)

(“[R]escission is effected when the borrower notifies the creditor of his intention to

rescind.”).

      The district court did not abuse its discretion in dismissing Agraz’s federal

claims without leave to amend because amendment would be futile. See

Cervantes, 656 F.3d at 1041 (setting forth standard of review and explaining that a


                                           2                                    17-55037
district court may dismiss without leave to amend where amendment would be

futile).

       AFFIRMED.




                                      3                                 17-55037